DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to the previously filed claim rejections have been fully considered and are persuasive.  The rejections of the claims in view of Torre et al. and Sobelman et al. have been withdrawn. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-5, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 14 filed on 3/15/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature wherein the valve body has a substantially lanceolate outer shape facing the internal cavity and comprises at least a cusp portion, tapering toward the free end, so that the pressure exerted by the filling fluid on the outer surface of the valve body causes the squeezing of at least one elastic wall portion of the conduit and consequent closing of the conduit, in combination with the other limitations of the independent claim.
	The closest prior art is Torre et al. (PGPub US 2002/0055757 A1) and Sobelman et al. (PGPub US 2006/0142700 A1).
	Torre et al. discloses an intragastric balloon (abstract) comprising a bag body (see annotated Fig. 18B below) provided with an internal cavity (see below) shaped so as to contain a filling fluid (PP [0092]) and at least one valve (42) having a valve body (body of 42 in Figs. 18B-C) provided with a through inner conduit (see below) for feeding the filling fluid (PP [0092]) into the cavity (see below), the valve body (42) being flexible and elastically deformable, being made of an elastic material (PP [0088]: “complimentary sheets of balloon material, such as urethane”, urethane is elastic), the valve body (body of 42) 18C) toward a free end provided with an end opening (open end at bottom end of conduit) and being positioned inside the bag body (42 within bag body, see below) and shaped so as to deform elastically until it occludes the conduit (see below) following a pressure exerted on an outer surface of the valve body (outer surface of 42) by the filling fluid (PP [0092]) contained in the cavity (see below) (PP [0088]: “The formed valve of the balloon is self-closing upon removal of an inflation needle after inflation”) characterized in that the valve body (42) is made integral in one piece (PP [0088]: “Another method of forming the device with an integral valve”) with the bag body (see below) and with the same material (PP [0088]) as the bag body (see below) forming together with the bag body (see below) a monolithic piece made of elastic material (PP [0088]: “complimentary sheets of balloon material, such as urethane, are aligned and heat sealed together along their perimeter”, urethane is elastic).

    PNG
    media_image1.png
    670
    648
    media_image1.png
    Greyscale

	Sobelman et al. teaches a valve body (16, 18, 19, 26, 20, and 24 in Fig. 4) with a shape elongated along an axis (shown below) and tapering inwardly (20) at a free end (end near 24) provided with an end opening (24, PP [0032]: “In an application such as a gastric balloon, fluid enters the balloon shell as it exits the bottom side of the slit 24”), wherein the valve body (16, 18, 19, 26, 20, and 24) has a shape such that the pressure exerted by the filling fluid on the outer surface of the valve body (16, 18, 19, 26, 20, and 24) causes the squeezing of at least one elastic wall portion (PP [0030]: “The valve 10 is preferably formed of an elastomeric material such as silicone”, PP [0037]: “The decreased wall thickness of the valve body 14 in the area of the second chamber 26 is more readily deformed by the pressurized fluid injected into the second chamber 26 than the area of the slit 24. The increased pressure causes the second chamber 26 to expand in a direction substantially perpendicular to the direction of the slit 24. This expansion in turn causes the slit 24 to be opened and permits the flow of fluid from the second chamber 26 through the slit 24 and into the implant”, 26 is pressed inwardly by external pressures and keeps 24 closed) of the conduit (24) and consequent closing of the conduit (24), and wherein the valve body (16, 18, 19, 26, 20, and 24) has a substantially lanceolate shape (“tapering to a point at the apex and sometimes at the base” (Merriam-Webster), valve body tapers at 20) and comprises at least a cusp portion (non-tapered portion of 26), tapering toward the free end (end near 24).

    PNG
    media_image2.png
    427
    520
    media_image2.png
    Greyscale

	Sobelman et al. also teaches that a certain length (24 in Fig. 4) of the valve body (16, 18, 19, 26, 20, and 24) between the root end (end near 16) and the free end (end of 24 into 22, PP [0032]: “In an application such as a gastric balloon, fluid enters the balloon shell as it exits the bottom side of the slit 24”) may be variable depending on the valve’s application. For example, Sobelman et al. teaches that a longer valve length is desirable when the valve must contain greater pressures since a longer length correlates to more resistance to backflow of a filling fluid (PP [0036]: “in instances where greater pressure must be contained by the valve, a longer slit length is desirable”).
	However, both references fail to disclose wherein the valve body has a substantially lanceolate outer shape facing the internal cavity and comprises at least a cusp portion, tapering toward the free end, so that the pressure exerted by the filling fluid on the outer surface of the valve body causes the squeezing of at least one elastic wall portion of the conduit and consequent closing of the conduit. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features. In particular, it should be noted that Sobelman et al. teaches away from the valve body having a lanceolate outer shape, stating that “the valve body 14 is preferably molded in a substantially cylindrical shape. The cylindrical shape is preferred as it provides added rigidity and stiffness for the valve” (PP [0030]).
	With respect to claim 14, the claim is allowable for the same reasons as explained above since claim 14 requires each of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771